Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed. Respondent Timothy Lawrence Donaho, Jr., is suspended from the practice of law for six months and until he completes the ethics course of the Illinois Professional Responsibility Institute. Respondent Timothy Lawrence Donaho, Jr., shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.